Citation Nr: 0836181	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to payment of Department of Veterans Affairs 
burial benefits.

2.  Entitlement to reimbursement from accrued amounts due a 
deceased beneficiary.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  The appellant seeks reimbursement of burial expenses 
and reimbursement from accrued amounts due a deceased 
beneficiary.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims of entitlement to burial benefits and to 
reimbursement from accrued amounts due a deceased 
beneficiary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The record reflects that the appellant submitted an 
application for burial benefits and reimbursement from 
accrued amounts due a deceased beneficiary in January 2004, 
approximately one month after the veteran's date of death, 
and within the time period allotted for filing a claim for 
burial benefits.  38 C.F.R. §§ 3.1000,  3.1601(a) (2007).  
The record also reflects that the appellant claims to have 
born the expenses associated with the burial of the veteran 
and that he therefore has proper standing to raise a claim of 
entitlement to burial benefits.  38 C.F.R. § 3.1601(1)(ii).   

The regulations pertaining to burial allowances were amended 
in August 2006.  71 Fed. Reg. 44,915 (Aug. 8, 2006).  The 
appellant was not provided notice of the amended regulation, 
nor issued a supplemental statement of the case that 
reflected readjudication of the issue on appeal pursuant to 
the amendment.  Accordingly, the Board finds that a remand is 
necessary so that proper notice and readjudication may be 
undertaken.

A remand is also necessary in order to obtain more complete 
information from the appellant regarding his claim of 
entitlement to reimbursement from accrued amounts due a 
deceased beneficiary.  The claimant has indicated that he 
bore the expenses associated with the veteran's last 
sickness.  However, specific receipts showing that the 
appellant bore these expenses have not been submitted.  On 
remand, request that the appellant submit specific 
information, such as receipts, detailing the expenses 
associated with the veteran's care during the last month of 
his life.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish 
entitlement to burial benefits, 
including a plot or internment 
allowance.  Also request that the 
appellant submit specific information, 
such as receipts, detailing the 
expenses associated with the veteran's 
care during the last month of his life.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, readjudicate the 
claim of entitlement to reimbursement 
from accrued amounts due a deceased 
beneficiary, and the claim of 
entitlement to burial benefits using 
the version of 38 C.F.R. § 3.1600(f) in 
effect at the time he filed his claim, 
and as amended in August 2006.  If the 
claim remains denied, issue the 
appellant and his representative a 
supplemental statement of the case.  
The Pertinent Laws and Regulations 
section should include a copy of the 
recently amended 38 C.F.R. § 3.1600(f) 
(2007) and 38 C.F.R. § 3.1604 (2007).  
Allow an appropriate period of time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

